          Case 1:19-cv-02249-ERK-RER Document 7 Filed 07/17/19 Page 1 of 1 PageID #: 44

I
    AO 399 (01/09) Waiver of the Service of Summons


                                          United States District Court
                                                                          for the
                                                              Eastern District of New York
                                              individually and on behalf of
    Charles Harris et al.,                    all others similarly situated
                                                                                 )
                                  Plaintiff                                      )
    Mondelez Global Lf,C                                                         )    Civil Action No.        1:19-CV-02249-ERK-RER
                                                                                 )
                                 Defendant                                       )

                                                  WAIVER OF THE SERVICE OF SUMMONS

    To:
            Spencer Sheehan
                 (Name of the plaintiff’s attorney or unrepresented plaintiff)

           I have received your request to waive service of a summons in this action along with a copy of the complaint,
    two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
             I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
    Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
            I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
    60 days from              07/15/2019              , the date when this requesfvv^s^ (or^fif^ys if it was sent outside the
    United States). If I fail to do so, a default judgment will be entered ainst me or^^ntity I represent.

    Date:         07/15/2019
                                                                                                 Signature of the attorney or unrepresented party
                    Mondelez Global LLC                                                  Dean N. Panes
            Printed name ofparty waiving service ofsummons                                                         Printed name
                                                                                         353 N. Clark Street
                                                                                         Chicago, IL 60654
                                                                                                                     Address

                                                                                          DPanos(a)jenner.com
                                                                                                                  E-mail address

                                                                                           1312) 923-2765
                                                                                                                Telephone number

                                                 Duty to Avoid Unnecessary Expenses of Serving a Summons
              Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
    and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
    the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
               “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
    no jurisdiction over this matter or over the defendant or the defendant’s property.
            If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
    a summons or of service.

               If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
    and file a eopy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
